Amendment to Secured Promissory note and
Securities Purchase, Loan and Security Agreement


This Amendment to Secured Promissory Note and Securities Purchase, Loan and
Security Agreement (this “Amendment”) is made and entered into as of February
17, 2009 by and among Java Detour, Inc., a Delaware corporation (the “Company”),
and Clydesdale Partners, LLC (“Clydesdale”), Java Finance, LLC (“Java”) and
Westfield Wealth Management, Ltd. (“Westfield” and collectively, the “Holders”
or the “Secured Parties”).
 
WHEREAS, the Company has entered into an agreement with the Secured Parties
under certain Securities Purchase, Loan and Security Agreements, dated May 19,
2008 (collectively “Security Agreements”), and entered into an agreement with
the Holders under certain Secured Promissory Notes, dated May 19, 2008 and July
11, 2008 (“Promissory Notes”), and issued Promissory Notes to the Holders
 
WHEREAS, the Company and the Secured Parties wish to amend certain provisions in
the Security Agreements, as set forth herein.
 
WHEREAS, the the the Company and the Holders wish to amend certain provisions in
the Promissory Notes, as set forth herein.
 
NOW, THEREFORE, in consideration of the premises and of the mutual promises,
covenants, representations and warranties made herein, the the Company, the
Secured Parties and the Holders intending to be legally bound, hereby agree as
follows:
 
 
1.           Definitions.  Unless otherwise defined herein, capitalized terms
used in this Amendment shall have the meanings ascribed to them under the
Secured Agreements and the Promissory Notes.
 
2.
Amendments To Promissory Notes

 
2.1.            Due Date
 
The defined term “Due Date” shall be amended to May 17, 2009.
 
3.
Amendments To Security Agreements

 
3.1.            Due Date
 
The following sentence in Section 1:
 
“All principal and accrued interest on the Notes shall be payable on January 15,
2009”
 
shall be replaced with the following sentence:
 
“All principal and accrued interest on the Notes shall be payable on the Due
Date (as defined in the Note)”
 
 
 

--------------------------------------------------------------------------------

 
 
3.2           Remedies
 
 
(a)
The following Section 12(e) shall be added to the Security Agreement:

 
“(e)                 Upon the occurrence of an Event of Default under subsection
4(a) of the Notes, the Company shall enter into a contract to sell the
Collateral within 60 days of the date of the Event of Default.  All proceeds
received by the Company in respect of any sale of the Collateral (“Proceeds”)
shall be used to pay the principal and accrued interest on the Notes.  The
Company shall retain any Proceeds that exceed the principal and accrued interest
on the Notes
 
If the Company does not enter into a contract to sell the Collateral within 60
days after the occurrence of an Event of Default under subsection 4(a) of the
Notes, the Company shall give title to the Collateral to the Holders of the
Notes”
 
4.           Additional Consideration. The Company shall pay $33,333.33 to each
of the Holders on or before March 3, 2009.  Such funds shall be wired to the
client trust account of Richardson & Patel, LLP as listed on Schedule A (the
“Trust Account”). Additionally, the Company shall issue to Java and Westfield
five-year warrants to each purchase 250,000 shares of the Company’s common stock
at an exercise price of $0.50 with a cashless exercise provision substantially
in the form attached hereto as Exhibit A.
 
5.           Legal Fees.  The Company has agreed to pay the legal fees of the
Holders’ counsel in the amount of $3,396.25 in connection with this transaction
on the date hereof via the Trust Account.
 
6.           Survival of Provisions.  Except as specifically amended above, the
Promissory Notes and Security Agreements are hereby ratified, confirmed, and
acknowledged and shall remain in full force and effect.
 
7.           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original instrument and all
of which together shall constitute a single agreement.  The exchange of a fully
executed Amendment (in counterparts or otherwise) by facsimile or by electronic
delivery in .pdf format shall be sufficient to bind the Company, the Holders and
the Secured Parties to the terms and conditions of this Amendment, as an
original.
 
*                           *                           *
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have executed and delivered this Amendment
as of the date first written above.


COMPANY
JAVA DETOUR, INC.




By: _/s/ Java Detour___________________




“HOLDERS”:




_/s/ Clydesdale Partners,
LLC______________                                                                     _/s/
Java Finance , LLC________
CLYDESDALE PARTNERS,
LLC                                                                                                JAVA
FINANCE, LLC






_/s/ Westfield Wealth Management, Ltd_______
WESTFIELD WEALTH MANAGEMENT, LTD




 